COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CORRINE DUARTE, VISITING NURSE                 §
                                                               No. 08-14-00074-CV
 ASSOCIATION OF EL PASO A/K/A
 VNA HOME HEALTHCARE OF EL                      §
                                                                  Appeal from the
 PASO, AND JOE WARDY,
                                                §
                                                            384th Judicial District Court
                   Appellants,
                                                §
                                                             of El Paso County, Texas
 v.
                                                §
                                                               (TC# 2013DCV2498)
 MAYAMAX REHABILITATION
 SERVICES, L.L.P. AND CANDACE                   §
 BAIRD,
                                                §
                   Appellees.
                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below, in accordance with this Court’s

opinion. We further order that Appellees recover from Appellants and their sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs, for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Barajas, C.J. (Senior Judge), and Larsen, J. (Senior Judge)
Barajas, C.J. (Senior Judge) and Larsen, J. (Senior Judge)(Sitting by assignment)